IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William E. Bonney,             :
                               : No. 1228 C.D. 2016
                    Petitioner : Submitted: November 4, 2016
                               :
                 v.            :
                               :
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :


BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                  FILED: April 7, 2017


              William E. Bonney (Claimant) petitions pro se for review of the July
5, 2016 order of the Unemployment Compensation Board of Review (Board) that
affirmed a referee’s determination that Claimant is ineligible for unemployment
compensation benefits under Section 402(b) of the Unemployment Compensation
Law (Law).1 We affirm.
              Claimant was employed by D&W Fine Pack (Employer) beginning in
September 2015. At the time of his separation from employment, Claimant was

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b). Section 402(b) provides that an employee shall be ineligible for compensation for any
week in which his unemployment is due to voluntarily leaving work without cause of a
necessitous and compelling nature.
working as a full-time department supervisor earning $66,000.00 per year. On
April 11, 2016, Claimant resigned from his employment, effective immediately.
Findings of Fact (F.F.) Nos. 1-3.
             Claimant filed for unemployment benefits on April 12, 2016, citing
transportation problems as the reason for the separation. The local service center
determined that Claimant was eligible for benefits. Employer timely appealed this
determination, asserting that Claimant had not provided any reason for his
resignation, either verbally or in his resignation letter.   Employer stated that
Claimant never notified anyone that he was having transportation issues.
             A referee held a hearing on May 31, 2016.           Celine Severino,
Employer’s human resources manager, was present and Claimant participated by
telephone. Claimant testified that the primary reason he quit was that he did not
have any means of transportation. He also cited personnel issues and personality
issues as reasons that motivated him to separate from Employer.            Claimant
admitted that he did not reveal any of these issues to Employer, even when
pressed.   Claimant also did not cite personnel or personality issues in his
application for unemployment benefits. Notes of Testimony (N.T.), May 31, 2016,
at 4-9.
             Servino confirmed Claimant’s testimony that he had declined to give
specifics as to the reason for his resignation and that his resignation was
immediately accepted. She also testified that, other than on one occasion the
previous year, Claimant had never informed Employer regarding any
transportation issues. N.T. at 9-10.
             The referee found that Claimant gave Employer no reason for his
resignation and that he never complained to Employer’s human resources


                                        2
department regarding workplace issues or that he was considering resigning. The
referee found that prior to actually resigning, Claimant never told anyone at his
workplace that he was thinking of resigning. Even when pressed at the time of his
resignation, Claimant refused to provide any details or any reason as to why he was
resigning. F.F. Nos. 4-7. The referee concluded that Claimant was ineligible for
benefits under Section 402(b) because he had voluntarily quit his employment
without necessitous and compelling cause.2
              Claimant appealed to the Board, challenging the referee’s findings and
again asserting personnel and transportation issues as the reason for his
resignation. The Board affirmed the referee’s decision, adopting and incorporating
the referee’s findings and conclusions.
              On appeal to this Court,3 Claimant argues that the Board erred in
finding him ineligible for benefits. He asserts that he had good cause to quit as the
result of stress, fatigue, and ongoing transportation issues.

       2
          The referee also noted that Claimant’s refusal to provide any specific reason as to why
he was resigning constituted refusal of a reasonable business directive which would have made
Claimant ineligible under Section 402(e) of the Law as well. Under Section 402(e), a claimant is
ineligible for benefits when “his unemployment is due to his discharge or temporary suspension
from work for willful misconduct connected with his work.” 43 P.S. § 802(e).

       3
          Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Kirkwood v. Unemployment Compensation Board of Review,
525 A.2d 841, 843-44 (Pa. Cmwlth. 1987). The Board is the factfinder in unemployment
compensation cases, empowered to determine credibility of witnesses and resolve conflicts in
evidence. Curran v. Unemployment Compensation Board of Review, 752 A.2d 938, 940 (Pa.
Cmwlth. 2000). The Board’s findings are binding on appeal if they are supported by substantial
evidence. Mathis v. Unemployment Compensation Board of Review, 64 A.3d 292, 299 (Pa.
Cmwlth. 2013). “Substantial evidence is such relevant evidence as a reasonable mind would
accept as adequate to support a conclusion.” Guthrie v. Unemployment Compensation Board of
Review, 738 A.2d 518, 521 (Pa. Cmwlth. 1999). We view the record in the light most favorable
(Footnote continued on next page…)
                                               3
              Under Section 402(b) of the Law, a claimant is ineligible for
unemployment benefits if he voluntarily terminates employment without cause of a
necessitous and compelling nature.           Procito v. Unemployment Compensation
Board of Review, 945 A.2d 261, 262 (Pa. Cmwlth. 2008). The burden of proof is
on the claimant to prove a necessitous and compelling cause, and whether such
cause exists is a question of law subject to review by this Court. Id. at 266. To
demonstrate necessitous and compelling cause, a claimant must establish that: (1)
circumstances existed which produced real and substantial pressure to terminate
employment; (2) similar circumstances would compel a reasonable person to act in
the same manner; (3) the claimant acted with ordinary common sense; and (4) the
claimant made a reasonable effort to preserve his employment.                      Brown v.
Unemployment Compensation Board of Review, 780 A.2d 885, 888 (Pa. Cmwlth.
2001).
              Here, the Board denied Claimant benefits because it found that
Claimant did not make a reasonable effort to preserve his employment.                       In
particular, Claimant repeatedly refused to provide a specific reason for his
resignation, thus denying Employer the opportunity to remedy the situation.
              It is well settled that when an employee fails to take all necessary and
reasonable steps to preserve his employment, he fails to meet his burden to show
necessitous and compelling cause. See Brunswick Hotel & Conference Center,
LLC v. Unemployment Compensation Board of Review, 906 A.2d 657, 660 (Pa.

(continued…)

to the party prevailing before the Board and afford that party the benefit of all reasonable
inferences that can be drawn from the evidence to determine if substantial evidence exists. Big
Mountain Imaging v. Unemployment Compensation Board of Review, 48 A.3d 492, 494–95 (Pa.
Cmwlth. 2012).


                                              4
Cmwlth. 2006); PECO Energy Co. v. Unemployment Compensation Board of
Review, 682 A.2d 58, 61 (Pa. Cmwlth. 1996); Westwood v. Unemployment
Compensation Board of Review, 532 A.2d 1281, 1282 (Pa. Cmwlth. 1987).4
              In a case very similar to this, Porco v. Unemployment Compensation
Board of Review, 828 A.2d 426, 429-30 (Pa. Cmwlth. 2003), we held that if a
claimant denies his employer the opportunity to resolve employment issues, he has
failed to take reasonable steps to preserve employment. In that case, the claimant
quit his job due to his manager’s abusive conduct and profanity. The claimant,
however, failed to speak to any upper level management regarding his manager’s
behavior before quitting. By providing his employer no opportunity to resolve the
situation, the claimant failed to take reasonable steps to preserve his employment.
Thus, we affirmed the Board’s denial of benefits under Section 402(b).
              After careful review of the record, we conclude the Board’s findings
are supported by substantial evidence.             These findings support the Board’s
conclusion that because Claimant refused to provide Employer a reason for his
resignation, he failed to demonstrate a necessitous and compelling cause for
voluntarily quitting his employment.
              Accordingly, we affirm the Board’s order.




                                            MICHAEL H. WOJCIK, Judge


       4
          Moreover, mere dissatisfaction with working conditions or a mere personality conflict,
absent an intolerable work environment, does not constitute necessitous and compelling reasons
for a voluntary quit. Magazzeni v. Unemployment Compensation Board of Review, 462 A.2d 961,
962 (Pa. Cmwlth. 1983).


                                               5
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William E. Bonney,             :
                               : No. 1228 C.D. 2016
                    Petitioner :
                               :
                 v.            :
                               :
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :


                              ORDER


           AND NOW, this 7th day of April, 2017, the order of the
Unemployment Compensation Board of Review, dated July 5, 2016, is
AFFIRMED.




                                __________________________________
                                MICHAEL H. WOJCIK, Judge